Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
SPECIFICATION AMENDMENTS:
The Previous objections to the specification have been overcome by the amendments
CLAIM AMENDMENTS:
The previous objections to claims 8 and 15 have been overcome by the amendments to those claims.
To summarize the independent claims substantive amendments, the independent claims have been amendment to include the truncation point on the first reference line being the point that has the smallest curvature change compared to the original end-point of the first reference line. Further the independent claims were amended to explicitly state that the truncation of the first reference line is between the first end point and the truncation point; The endpoint (second end point) of the truncated reference line having a second set of constraints compared to the constraints of the first reference line; And a second reference line/trajectory is connected to the new endpoint/second end point satisfying a second set of constraints.
Response to Arguments
	To summarize applicants arguments concerning the previous 102 rejections. Applicant has amended the independent claims in such a way as to overcome the previous prior art rejection. Thus applicant argues that the claims are now in condition for allowance. 
Applicant’s arguments, see pages 9-12 of “Remarks”, filed 03/08/2021, with respect to 102 rejections of the independent claims have been fully considered and are persuasive.  The rejection of claims 1, 8, and 15 (and their dependent claims) has been withdrawn. Prior art Kanayama does not teach all aspects of the newly amended claims; an updated search/review did not find prior art to teach the newly amended claims, see below for detail/reason of allowance.
Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding the independent claims 1, 8, and 15. No prior art was found to anticipated/render obvious the element of “a truncation point on a first reference line having a smallest curvature change within a distance from a first end reference point of the first reference line“ . In particular the “within a distance from a first end reference point” is specifically what could not be found/rendered obvious by the prior art.
A review of the prior did find the setting of truncation points based on locations with the smallest curvature change for autonomous vehicles. US2010/0076640, “Travel Route Generating Method for Unmanned Vehicles”, Maekawa et al teaches that candidate points for smoothing a trajectory are searched for along a trajectory. [0181] “Interpolation points in a travel route 10 along which the unmanned vehicle 20 is to travel are searched (step 231).” In one embodiment Maekawa teaches an “improved Dijkstra algorithm” which minimizes “rate of change of curvature” i.e the (steering rate)) in paragraph [0227] “In contrast, this embodiment employs an improved Dijkstra algorithm obtained by improving the common Dijkstra algorithm. According to the improved Dijkstra algorithm, an optimum combination of candidate edges for the unmanned vehicle 20 is searched for by determining a weight for each edge by predicting a magnitude of curvature, a steering operation amount per unit distance and the like in addition to the distance. Specifically, a combination of route candidate edges, that is, a candidate for interpolation point is searched for so as to minimize the cost function values of the cost elements including the curvature of the travel route 10 and steering operation amount (rate of change of curvature) of the unmanned vehicle 20, in addition to travel route length. Naturally, the search is conducted in consideration of the starting point and the direction of the starting point of the route.” Here the “a candidate for interpolation point (i.e. truncation point of applicants claim) is searched for so as to minimize cost function values of the cost elements including the curvature of the travel route 10 and steering operation amount (placed at location with lowest rate of change of curvature)” However Maekawa, and other searched prior art, fails to disclose/render obvious that such searching/point setting should only occur within a “distance from a first reference end point”. Thus the newly amended independent claims are novel and nonobvious over the prior art and they (and their dependent claims) are in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661